


114 S1352 : Children of Fallen Heroes Scholarship Act
U.S. Senate
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS2d Session
S. 1352
IN THE HOUSE OF REPRESENTATIVES

May 11, 2016
Referred to the Committee on Education and the Workforce, and in addition to the Committees on the Budget, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To increase Federal Pell Grants for the children of fallen public safety officers, and for other purposes.


1.Short titleThis Act may be cited as the Children of Fallen Heroes Scholarship Act. 2.Calculation of eligibilitySection 473(b) of the Higher Education Act of 1965 (20 U.S.C. 1087mm(b)) is amended—
(1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting (in the case of a student who meets the requirement of subparagraph (B)(i)), or academic year 2015–2016 (in the case of a student who meets the requirement of subparagraph (B)(ii)), after academic year 2009–2010; and
(B)by amending subparagraph (B) to read as follows:  (B)whose parent or guardian was—
(i)a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; or (ii)actively serving as a public safety officer and died in the line of duty while performing as a public safety officer; and;
(2)in paragraph (3)— (A)by striking Notwithstanding and inserting the following:

(A)Armed forcesNotwithstanding; (B)by striking paragraph (2) and inserting subparagraphs (A), (B)(i), and (C) of paragraph (2); and
(C)by adding at the end the following:  (B)Public safety officersNotwithstanding any other provision of law, unless the Secretary establishes an alternate method to adjust the expected family contribution, for each student who meets the requirements of subparagraphs (A), (B)(ii), and (C) of paragraph (2), a financial aid administrator shall—
(i)verify with the student that the student is eligible for the adjustment; (ii)adjust the expected family contribution in accordance with this subsection; and
(iii)notify the Secretary of the adjustment and the student’s eligibility for the adjustment.; and (3)by adding at the end the following:

(4)Treatment of Pell amountNotwithstanding section 1212 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796d–1), in the case of a student who receives an increased Federal Pell Grant amount under this section, the total amount of such Federal Pell Grant, including the increase under this subsection, shall not be considered in calculating that student’s educational assistance benefits under the Public Safety Officers' Benefits program under subpart 2 of part L of title I of such Act. (5)Definition of public safety officerFor purposes of this subsection, the term public safety officer means—
(A)a public safety officer, as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b); or (B)a fire police officer, defined as an individual who—
(i)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency; (ii)is not a law enforcement officer, a firefighter, a chaplain, or a member of a rescue squad or ambulance crew; and
(iii)provides scene security or directs traffic— (I)in response to any fire drill, fire call, or other fire, rescue, or police emergency; or
(II)at a planned special event.. 3.Calculation of Pell Grant amountSection 401(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)) is amended—
(1)in subparagraph (A), in the matter preceding clause (i), by striking The Amount and inserting Subject to subparagraph (C), the amount; and (2)by adding at the end the following new subparagraph:

(C)In the case of a student who meets the requirements of subparagraphs (A), (B)(ii), and (C) of section 473(b)(2)— (i)clause (ii) of subparagraph (A) of this paragraph shall be applied by substituting from the amounts appropriated in the last enacted appropriation Act applicable to that award year, an amount equal to the amount of the increase calculated under paragraph (7)(B) for that year for the amount of the increase calculated under paragraph (7)(B) for that year; and
(ii)such student— (I)shall be provided an amount under clause (i) of this subparagraph only to the extent that funds are specifically provided in advance in an appropriation Act to such students for that award year; and
(II)shall not be eligible for the amounts made available pursuant to clauses (i) through (iii) of paragraph (7)(A).. 4.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
5.Effective dateThis Act, and the amendments made by this Act, shall take effect on July 1, 2015. Passed the Senate May 10, 2016.Julie E. Adams,Secretary 